PER CURIAM.
Petitioner has requested us to require the respondents to restore the name of petitioner, Alice P. Ackel, on the then current jury panel for the Superior Court of Maricopa County.
It appears to the court that we are unable to grant petitioner the relief sought for the reason that prior to the hearing on petitioner’s application the Maricopa County Superior Court excused the entire jury panel for said court, of which panel petitioner shows herself to be a member. This action of the Superior Court makes the question raised by petitioner moot.
The writ heretofore issued herein is quashed.
UDALL, C. J., LOCKWOOD, V. C. J., and STRUCKMEYER, BERNSTEIN and SCRUGGS, JJ., concur.